In a proceeding pursuant to CPLR article 78 to review a determination of the respondent County of Nassau awarding the respondent Aqua Turf, Inc., a contract for public work, the petitioner appeals from a judgment of the Supreme Court, Nassau County (DeMaro, J.), dated August 21, 2001, which, inter alia, denied the petition and dismissed the proceeding.
*486Ordered that the judgment is affirmed, with one bill of costs.
Contrary to the petitioner’s contention, the Supreme Court correctly determined that the respondent County of Nassau had a rational basis for rejecting its bid on the subject contract and awarding the contract to the respondent Aqua Turf, Inc. Therefore, the petition was properly denied and the proceeding dismissed (see Matter of Bellavista Constr. Corp. v Village of Spring Val., 284 AD2d 394).
The petitioner’s remaining contentions are without merit, or are not properly before this Court. Prudenti, P.J., Friedmann, H. Miller and Cozier, JJ., concur.